







EXHIBIT 10.1


Execution Version




JPMORGAN CHASE BANK, N.A.
383 Madison Avenue
New York, New York 10179
November 30, 2016
Columbus McKinnon Corporation
205 Crosspoint Parkway
Getzville, New York 14068
Attention: Greg Rustowicz
Second Amended and Restated Commitment Letter
Ladies and Gentlemen:
You have advised JPMorgan Chase Bank, N.A. (“JPMorgan”, the “Commitment Party”,
“us” or “we”) that Columbus McKinnon Corporation, a New York corporation (“you”
or the “Company”) intends to acquire, directly or indirectly through a
wholly-owned subsidiary, all of the capital stock of the company you have
identified to us as “Swanlake” (the “Target”) and consummate the other
transactions described on Exhibit A hereto (the “Transactions”). Capitalized
terms used but not defined herein are used with the meanings assigned to them on
the Exhibits attached hereto (such Exhibits, together with this letter,
collectively, the “Commitment Letter”).


1.
Commitments

In connection with the Transactions, JPMorgan is pleased to advise you of its
commitment to provide (a) 100% of the aggregate amount of the First Lien
Facilities and (b) 100% of the aggregate amount of the Second Lien Term Facility
(together with the First Lien Facilities, the “Senior Secured Facilities”), in
each case upon the terms and conditions set forth in this letter and Exhibits B,
C and D hereto (collectively, the “Term Sheets”).


2.
Titles and Roles



It is agreed that:
(a)(i) JPMorgan will act as sole lead arranger and sole bookrunner for the First
Lien Facilities (acting in such capacities, the “First Lien Lead Arranger”);
provided that the Borrower agrees that JPMorgan may perform its responsibilities
hereunder through its affiliate, J.P. Morgan Securities LLC (“JPMS”) and (ii)
JPMorgan will act





--------------------------------------------------------------------------------





as sole administrative agent for the First Lien Facilities (acting is such
capacity, the “First Lien Administrative Agent”); and
(b) (i) JPMorgan will act as sole lead arranger and sole bookrunner for the
Second Lien Term Facility (acting in such capacities, the “Second Lien Lead
Arranger” and together with the First Lien Lead Arranger, the “Lead Arrangers”);
provided that the Borrower agrees that JPMorgan may perform its responsibilities
hereunder through JPMS and (ii) an institution to be identified by the Second
Lien Lead Arranger in consultation with the you will act as sole administrative
agent for the Second Lien Term Facility (acting in such capacity, the “Second
Lien Administrative Agent”).
(c)JPMorgan will have “left” placement in any marketing materials or other
documentation used in connection with the Senior Secured Facilities.
You agree that no other agents, co-agents, arrangers, co-arrangers, bookrunners,
co-bookrunners, managers or co-managers will be appointed, no other titles will
be awarded and no compensation (other
than that expressly contemplated by the Term Sheets and Fee Letters referred to
below) will be paid in connection with the Senior Secured Facilities unless you
and we shall so reasonably agree (it being understood and agreed that no other
agent, co-agent, arranger, co-arranger, bookrunner, co-bookrunner, manager or
co-manager shall be entitled to greater economics in respect of the Senior
Secured Facilities than the Commitment Party and that in no event will the
Commitment Party be entitled to less than 60% of the economics in respect of the
Senior Secured Facilities).


3.
Syndication

We intend to syndicate the Senior Secured Facilities to a group of lenders
identified by us in consultation with you (together with JPMorgan, the
“Lenders”). The Commitment Party intends to commence syndication efforts
promptly, and you agree actively to assist (and to use your commercially
reasonable efforts to cause the Target to actively assist) the Commitment Party
in completing a syndication satisfactory to the Commitment Party. Such
assistance shall include, prior to the Closing Date (A) your using commercially
reasonable efforts to ensure that the syndication efforts benefit from your and
your affiliates’, the Target’s and the Target’s affiliates’ existing banking
relationships, (B) direct contact between your senior management and advisors
and the proposed Lenders (and using your commercially reasonable efforts to
ensure such contact between senior management of the Target and the proposed
Lenders), (C) your preparing and providing to the Commitment Party all
information, including financial information, with respect to you and your
subsidiaries (and using your commercially reasonable efforts to cause the Target
to prepare and provide information, including financial information, with
respect to the Target and its subsidiaries) and the Acquisition, including
Projections (as defined below), as the Commitment Party may reasonably request
in connection with the arrangement and syndication of the Senior Secured
Facilities and your assistance (and using your commercially reasonable efforts
to cause the Target to assist) in the preparation of one or more confidential
information memoranda (each, a “Confidential Information Memorandum”) and other
marketing materials to be used in connection with the syndication (all such
information, memoranda and material, “Information Materials”), (D) your hosting,
with the Commitment Party, of one or more meetings of prospective Lenders at
times and locations to be mutually agreed (and using your commercially
reasonable efforts to cause the officers of the Target to be available for such
meetings), (E) your using your commercially reasonable efforts to obtain (x)
indicative corporate credit and/or corporate family ratings for you (after
giving effect to the Transactions) and (y) ratings for the Senior Secured Credit
Facilities, in each case from each of Moody’s Investors Service, Inc.
(“Moody’s”) and Standard & Poor’s Financial Services LLC (“S&P”) as soon as
practicable and in any event prior to the commencement of syndication of the
Senior Secured Facilities, and (F) your ensuring that there is no competing
offering, placement, arrangement or syndication of any debt securities or bank
financing (other than the Senior Secured Facilities) or announcement thereof by
or on behalf of you or your subsidiaries. Upon the request of the Commitment
Party, you will use your commercially reasonable efforts to furnish and to cause
the Target to furnish, for no fee, to the Commitment Party an electronic version
of your or Target’s, as applicable, trademarks, service marks and corporate
logos for use in marketing materials for the purpose of facilitating the
syndication of the Senior Secured Facilities (the “License”); provided, however,
that the License shall be used solely for the purpose described above and may
not be assigned or transferred. You also understand and acknowledge that we may
provide to market data collectors, such as league table, or other service
providers to the lending industry, information regarding the closing date, size,
type, purpose of, and parties to, the Senior Secured Facilities.





--------------------------------------------------------------------------------







The Commitment Party will manage, in consultation with you, all aspects of the
syndication, including decisions as to the selection of institutions to be
approached and when they will be approached, when commitments will be accepted,
which institutions will participate, the allocation of the
commitments among the Lenders and the amount and distribution of fees among the
Lenders. You hereby acknowledge and agree that the Commitment Party will have no
responsibility other than to arrange the syndication as set forth herein and in
no event shall the Commitment Party be subject to any fiduciary or other implied
duties in connection with the transactions contemplated hereby.


At the request of the Commitment Party, you agree to assist in the preparation
of a version of each Confidential Information Memorandum or other Information
Material (a “Public Version”) consisting exclusively of information with respect
to you and your subsidiaries, the Target and its subsidiaries and the
Acquisition that is either publicly available or not material with respect to
you and your subsidiaries, the Target and its subsidiaries, any of your or the
Target’s respective securities or the Acquisition for purposes of United States
federal and state securities laws (such information, “Non-MNPI”). Such Public
Versions, together with any other information prepared by you or the Target or
your or its affiliates or representatives and conspicuously marked “Public”
(collectively, the “Public Information”), which at a minimum means that the word
“Public” will appear prominently on the first page of any such information, may
be distributed by us to prospective Lenders who have advised us that they wish
to receive only Non-MNPI (“Public Side Lenders”). You acknowledge and agree
that, in addition to Public Information and unless you promptly notify us
otherwise, (a) drafts and final definitive documentation with respect to the
Senior Secured Facilities, (b) administrative materials prepared by the
Commitment Party for prospective Lenders (such as a lender meeting invitation,
allocations and funding and closing memoranda) and (c) notifications of changes
in the terms of the Senior Secured Facilities may be distributed to Public Side
Lenders. You acknowledge that the Commitment Party’s public-side employees and
representatives who are publishing debt analysts may participate in any meetings
held pursuant to clause (D) of the second preceding paragraph; provided that
such analysts shall not publish any information obtained from such meetings (i)
until the syndication of the Senior Secured Facilities has been completed upon
the making of allocations by the Lead Arrangers and the Lead Arrangers freeing
the Senior Secured Facilities to trade or (ii) in violation of any
confidentiality agreement between you and the Commitment Party.
In connection with our distribution to prospective Lenders of any Confidential
Information Memorandum and, upon our request, any other Information Materials,
you will execute and deliver to us a customary authorization letter authorizing
such distribution and, in the case of any Public Version thereof or other Public
Information, representing that it only contains Non-MNPI. Each Confidential
Information Memorandum will be accompanied by a disclaimer exculpating you and
us with respect to any use thereof and of any related Information Materials by
the recipients thereof.
Notwithstanding the foregoing, neither the commencement nor the completion of
syndication of the Senior Secured Facilities shall be a condition to the
availability of the Senior Secured Facilities on the Closing Date.
The Commitment Party acknowledges that the Company, as part of the syndication
of the Senior Secured Facilities, would like to increase the amount of the
Revolving Facility to $100 million subject to the receipt of sufficient
commitments from Lenders pursuant to such syndication efforts (it being
understood that the commitment under this Commitment Letter to provide the
Revolving Facility is limited to $75 million).


4.
Information

You hereby represent and warrant that with respect to any information relating
to you, or to your knowledge, any information relating to the Target and its
subsidiaries (a) all information (including all Information Materials), other
than the Projections and information of a general economic or industry specific
nature (the “Information”), that has been or will be made available to us by you
or any of your representatives in connection with the transactions contemplated
hereby, when taken as a whole, does not or will not, when furnished to us,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made
(giving effect to all





--------------------------------------------------------------------------------





supplements thereto) and (b) the financial projections and other forward-looking
information (the “Projections”) that have been or will be made available to us
by you or any of your representatives in connection with the transactions
contemplated hereby have been or will be prepared in good faith based upon
assumptions believed by you to be reasonable at the time furnished to us (it
being recognized by the Commitment Party that such Projections are not to be
viewed as facts and that actual results during the period or periods covered by
any such Projections may differ from the projected results, and such differences
may be material). You agree that if, at any time prior to the Closing Date and
thereafter until completion of our syndication efforts, you become aware that
any of the representations in the preceding sentence would be incorrect if such
Information or Projections were furnished at such time and such representations
were remade, in any material respect, then you will (or, with respect to the
Information and Projections relating to the Target and its subsidiaries, will
use commercially reasonable efforts to) promptly supplement the Information and
the Projections so that (with respect to Information and Projections relating to
the Target and its subsidiaries, to your knowledge) such representations when
remade would be correct, in all material respects, under those circumstances.
You understand that in arranging and syndicating the Senior Secured Facilities
we may use and rely on the Information and Projections without independent
verification thereof.


5.
Fees

As consideration for the commitments and agreements of the Commitment Party
hereunder, you agree to pay or cause to be paid the nonrefundable fees described
in the Second Amended and Restated Arranger Fee Letter dated the date hereof and
delivered herewith (the “Arranger Fee Letter”) and the Amended and Restated
Administrative Agent Fee Letter dated the date hereof and delivered herewith
(the “Administrative Agent Fee Letter” and together with the Arranger Fee
Letter, the “Fee Letters”), in each case, on the terms and subject to the
conditions set forth therein.
6.
Conditions

The Commitment Party’s commitments and agreements hereunder are subject only to
the conditions set forth in Exhibit B under the heading “CERTAIN CONDITIONS -
Initial Conditions”, Exhibit C under the heading “CERTAIN CONDITIONS -
Conditions Precedent” and in Exhibit D.
Notwithstanding anything in this Commitment Letter, the Fee Letters, the First
Lien Facilities Documentation (as defined in Exhibit B) or the Second Lien
Facilities Documentation (as defined in Exhibit C) (together with the First Lien
Facilities Credit Documentation, the “Senior Secured Facilities Documentation”)
to the contrary, (a) the only representations relating to you and your
subsidiaries and the Target and its subsidiaries and their respective businesses
the accuracy of which shall be a condition to availability of the Senior Secured
Facilities on the Closing Date shall be (i) such of the representations made by
and on behalf of the Target in the Purchase Agreement as are material to the
interests of the Lenders, but only to the extent that the accuracy of any such
representation is a condition to your (or your affiliate’s) obligations to close
under the Purchase Agreement or you have (or your affiliate has) the right to
terminate your (or its) obligations under the Purchase Agreement as a result of
a breach of such representations in the Purchase Agreement (the “Purchase
Agreement Representations”) and (ii) the Specified Representations (as defined
below), and (b) the terms of the Senior Secured Facilities Documentation shall
be in a form such that they do not impair availability of the funding for the
Senior Secured Facilities on the Closing Date if the conditions set forth in
this Commitment Letter are satisfied. For purposes hereof, “Specified
Representations” means the representations and warranties referred to in the
Term Sheets relating to corporate existence and qualification, power and
authority, due authorization, execution and delivery of, and enforceability of,
the Senior Secured Facilities Documentation, effectiveness, validity and
perfection of priority liens in the collateral under the security documents
(subject to the limitations set forth in the preceding sentence), no conflicts
with organizational documents and material debt agreements, use of proceeds,
Investment Company Act, compliance with laws, solvency (on a consolidated basis
as of the Closing Date), Patriot Act, OFAC, FCPA, Federal Reserve margin
regulations, the Investment Company Act and status of the Senior Secured
Facilities and the guaranties thereof as senior debt. Notwithstanding anything
in this Commitment Letter or the Fee Letters to the contrary, the only
conditions to availability of the Senior Secured Facilities on the Closing Date
are set forth in each of the relevant Term Sheets under the heading “CERTAIN
CONDITIONS - Initial Conditions” (in the case of Exhibit B)





--------------------------------------------------------------------------------





or “CERTAIN CONDITIONS - Conditions Precedent” (in the case of Exhibit C) and in
Exhibit D. This paragraph, and the provisions herein, shall be referred to as
the “Limited Conditionality Provision”.


7.Indemnification and Expenses
You agree (a) to indemnify and hold harmless the Commitment Party, their
affiliates and their respective directors, officers, employees, advisors, agents
and other representatives (each, an “indemnified person”) from and against any
and all losses, claims, damages and liabilities to which any such indemnified
person may become subject arising out of or in connection with this Commitment
Letter, the Fee Letters, the Senior Secured Facilities, the use of the proceeds
thereof or the Acquisition and the Transactions or any claim, litigation,
investigation or proceeding (a “Proceeding”) relating to any of the foregoing,
regardless of whether any indemnified person is a party thereto, whether or not
such Proceedings are brought by you, your equity holders, affiliates, creditors
or any other person, and to reimburse each indemnified person upon demand for
any reasonable legal or other out-of-pocket expenses incurred in connection with
investigating or defending any of the foregoing, provided that the foregoing
indemnity will not, as to any indemnified person, apply to losses, claims,
damages, liabilities or related expenses to the extent they are found by a
final, nonappealable judgment of a court of competent jurisdiction to arise from
the willful misconduct or gross negligence of such indemnified person or its
control affiliates, directors, officers or employees (collectively, the “Related
Parties”) and (b) regardless of whether the Closing Date occurs, to reimburse
the Commitment Party and its affiliates for all reasonable, documented
out-of-pocket expenses that have been invoiced at least one business day prior
to the Closing Date or following termination or expiration of the commitments
hereunder (including due diligence expenses, syndication expenses, travel
expenses, and the fees, charges and disbursements of counsel) incurred in
connection with each of the Senior Secured Facilities and any related
documentation (including this Commitment Letter and the definitive financing
documentation) or the administration, amendment, modification or waiver thereof.
It is further agreed that the Commitment Party shall only have liability to you
(as opposed to any other person) and that the Commitment Party shall be liable
solely in respect of its own commitment to the Senior Secured Facilities on a
several, and not joint, basis with any other Commitment Party. No indemnified
person shall be liable for any damages arising from the use by others of
Information or other materials obtained through electronic, telecommunications
or other information transmission systems, except to the extent any such damages
are found by a final, nonappealable judgment of a court of competent
jurisdiction to arise from the gross negligence or willful misconduct of such
indemnified person (or any of its Related Parties). None of the indemnified
persons or you, or any of your or their respective affiliates or the respective
directors, officers, employees, advisors, and agents of the foregoing shall be
liable for any indirect, special, punitive or consequential damages in
connection with this Commitment Letter, the Fee Letters, the Senior Secured
Facilities or the transactions contemplated hereby, provided that nothing
contained in this sentence shall limit your indemnity obligations to the extent
set forth in this Section 7.


8.Sharing of Information, Absence of Fiduciary Relationship, Affiliate
Activities
You acknowledge that the Commitment Party (or an affiliate) is a full service
securities firm and such person may from time to time effect transactions, for
its own or its affiliates’ account or the account of customers, and hold
positions in loans, securities or options on loans or securities of you, your
affiliates, the Target and its affiliates and of other companies that may be the
subject of the transactions contemplated by this Commitment Letter. In addition,
the Commitment Party and its affiliates will not use confidential information
obtained from you or your affiliates or on your or their behalf by virtue of the
transactions contemplated hereby in connection with the performance by the
Commitment Party and its affiliates of services for other companies or persons
and the Commitment Party and its affiliates will not furnish any such
information to any of their other customers. You also acknowledge that the
Commitment Party and their respective affiliates have no obligation to use in
connection with the transactions contemplated hereby, or to furnish to you,
confidential information obtained from other companies or persons.
You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and the Commitment Party is intended to be or has been
created in respect of any of the transactions contemplated by this Commitment
Letter, irrespective of whether the Commitment Party has advised or are advising
you on other matters, (b) you are capable of evaluating and understanding, and
you understand and accept, the terms, risks and conditions of





--------------------------------------------------------------------------------





the transactions contemplated by this Commitment Letter, (c) you have been
advised that the Commitment Party is engaged in a broad range of transactions
that may involve interests that differ from your interests and that the
Commitment Party has no obligation to disclose such interests and transactions
to you, (d) you have consulted your own legal, accounting, regulatory and tax
advisors to the extent you have deemed appropriate, (e) the Commitment Party has
been, is, and will be acting solely as a principal and, except as otherwise
expressly agreed in writing by it and the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for you, any of
your affiliates or any other person or entity and (f) the Commitment Party has
no obligation to you or your affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein or in
any other express writing executed and delivered by the Commitment Party and you
or any such affiliate. You agree that you will not assert any claim against the
Commitment Party based on an alleged breach of fiduciary duty by the Commitment
Party in connection with this Commitment Letter and the transactions
contemplated hereby.
9. Confidentiality
This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letters nor any of their terms or substance
shall be disclosed by you, directly or indirectly, to any other person except
(a) you and your officers, directors, employees, affiliates, members, partners,
stockholders, attorneys, accountants, agents and advisors, and those of the
Target and its subsidiaries and the Target itself, in each case on a
confidential and need-to-know basis, (provided that any disclosure of any Fee
Letter or its terms or substance to the Target or its officers, directors,
employees, attorneys, accountants, agents or advisors shall be redacted in
respect of the amount of fees and “market flex” set forth therein, unless the
Commitment Party otherwise agrees), (b) in any legal, judicial or administrative
proceeding or as otherwise required by law or regulation or as requested by a
governmental authority (in which case you agree, to the extent permitted by law,
to inform us promptly in advance thereof), (c) upon notice to the Commitment
Party, this Commitment Letter and the existence and contents hereof (but not the
Fee Letters or the contents thereof other than the existence thereof and the
contents thereof as part of projections, pro forma information and a generic
disclosure of aggregate sources and uses to the extent customary in marketing
materials and other required filings) may be disclosed in any syndication or
other marketing material in connection with the Senior Secured Facilities or in
connection with any public filing requirement, and (d) the Term Sheets may be
disclosed to potential Lenders and to any rating agency in connection with the
Acquisition and the Senior Secured Facilities.
The Commitment Party shall use all nonpublic information received by it in
connection with the Acquisition and the related transactions solely for the
purposes of providing the services that are the subject of this Commitment
Letter and shall treat confidentially all such information; provided, however,
that nothing herein shall prevent the Commitment Party from disclosing any such
information (a) to rating agencies, (b) to any Lenders or participants or
prospective Lenders or participants, (c) in any legal, judicial, administrative
proceeding or other compulsory process or as required by applicable law or
regulations (in which case the Commitment Party shall promptly notify you, in
advance, to the extent permitted by law), (d) upon the request or demand of any
regulatory authority having jurisdiction over the Commitment Party or its
affiliates, (e) to the employees, legal counsel, independent auditors,
professionals and other experts or agents of the Commitment Party (collectively,
“Representatives”) who are informed of the confidential nature of such
information and are or have been advised of their obligation to keep information
of this type confidential and the Commitment Party shall be responsible for its
Representatives’ compliance with this paragraph, (f) to any of its respective
affiliates (provided that any such affiliate is advised of its obligation to
retain such information as confidential, and the Commitment Party shall be
responsible for its affiliates’ compliance with this paragraph), (g) to the
extent any such information becomes publicly available other than by reason of
disclosure by the Commitment Party, its affiliates or Representatives in breach
of this Commitment Letter, (h) to market data collectors and service providers
providing services in connection with the syndication or administration of the
Senior Secured Facilities, and (i) for purposes of establishing a “due
diligence” defense; provided that the disclosure of any such information to any
Lenders or prospective Lenders or participants or prospective participants
referred to above shall be made subject to the acknowledgment and acceptance by
such Lender or prospective Lender or participant or prospective participant that
such information is being disseminated on a confidential basis in accordance
with the standard syndication processes of the Commitment Party or customary
market standards for dissemination of such type of information. The provisions
of this paragraph shall automatically terminate one year following the date of
this Commitment Letter.





--------------------------------------------------------------------------------







10. Miscellaneous
This Commitment Letter shall not be assignable by you without the prior written
consent of the Commitment Party (and any purported assignment without such
consent shall be null and void), is intended to be solely for the benefit of the
parties hereto and the indemnified persons and is not intended to and does not
confer any benefits upon, or create any rights in favor of, any person other
than the parties hereto and the indemnified persons to the extent expressly set
forth herein. The Commitment Party reserves the right to employ the services of
their affiliates in providing services contemplated hereby and to allocate, in
whole or in part, to their affiliates certain fees payable to the Commitment
Party in such manner as the Commitment Party and its affiliates may agree in
their sole discretion. This Commitment Letter may not be amended or waived
except by an instrument in writing signed by you and the Commitment Party. This
Commitment Letter may be executed in any number of counterparts, each of which
shall be an original, and all of which, when taken together, shall constitute
one agreement. Delivery of an executed signature page of this Commitment Letter
by facsimile or electronic transmission (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart hereof. This Commitment
Letter and the Fee Letters are the only agreements that have been entered into
among us and you with respect to the Senior Secured Facilities and set forth the
entire understanding of the parties with respect thereto. This Commitment Letter
and any claim or controversy arising hereunder or related hereto shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of New York.
You and we hereby irrevocably and unconditionally submit to the exclusive
jurisdiction of any state or Federal court sitting in the Borough of Manhattan
in the City of New York over any suit, action or proceeding arising out of or
relating to the Transactions or the other transactions contemplated hereby, this
Commitment Letter or the Fee Letters or the performance of services hereunder or
thereunder. You and we agree that service of any process, summons, notice or
document by registered mail addressed to you or us shall be effective service of
process for any suit, action or proceeding brought in any such court. You and we
hereby irrevocably and unconditionally waive any objection to the laying of
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding has been brought in any
inconvenient forum. You and we hereby irrevocably agree to waive trial by jury
in any suit, action, proceeding, claim or counterclaim brought by or on behalf
of any party related to or arising out of the Transactions, this Commitment
Letter or the Fee Letters or the performance of services hereunder or
thereunder.
The Commitment Party hereby notifies you that, pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law on October 26,
2001) (the “PATRIOT Act”), it is required to obtain, verify and record
information that identifies the Company and each Guarantor, which information
includes names, addresses, tax identification numbers and other information that
will allow such Lender to identify the Company and each Guarantor in accordance
with the PATRIOT Act. This notice is given in accordance with the requirements
of the PATRIOT Act and is effective for the Commitment Party and each Lender.
The indemnification, fee, expense, jurisdiction, syndication and confidentiality
provisions contained herein and in the Fee Letters shall remain in full force
and effect regardless of whether definitive financing documentation shall be
executed and delivered and notwithstanding the termination of this Commitment
Letter or the commitments hereunder; provided that your obligations under this
Commitment Letter (other than your obligations with respect to (a) assistance to
be provided in connection with the syndication thereof (including as to the
provision of information and representations with respect thereto) and (b)
confidentiality) shall automatically terminate and be superseded, to the extent
comparable, by the provisions of the Senior Secured Facilities Documentation
upon the initial funding thereunder, and you shall automatically be released
from all liability in connection therewith at such time, in each case to the
extent the Senior Secured Facilities Documentation has comparable provisions
with comparable coverage.
If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and the Fee Letters by
returning to us executed counterparts of this Commitment Letter and the Fee
Letters not later than 5:00 p.m., New York City time, on December 1, 2016. This
offer will automatically expire at





--------------------------------------------------------------------------------





such time if we have not received such executed counterparts in accordance with
the preceding sentence. In the event that the initial borrowing under the Senior
Secured Facilities does not occur on or before the Expiration Date, then this
Commitment Letter and the commitments hereunder shall automatically terminate
unless we shall, in our discretion, agree to an extension. “Expiration Date”
means the earliest of (i) the date that is five (5) months after the date
hereof, (ii) the closing of the Acquisition (x) in the case of the Revolving
Facility and the First Lien Term Facility, without the use of the First Lien
Term Facility or (y) in the case of the Second Lien Term Facility, without the
use of the Second Lien Term Facility and (iii) the termination of the Purchase
Agreement prior to closing of the Acquisition.





--------------------------------------------------------------------------------







This Commitment Letter amends, restates and supersedes in its entirety that
certain amended and restatedcommitment letter dated November 28, 2016 addressed
to you by the Commitment Party.




We are pleased to have been given the opportunity to assist you in connection
with this important financing.
Very truly yours,
JPMORGAN CHASE BANK, N.A.
By:
/s/ Karen L. Mikols
Name:Karen L. Mikols
Title:Authorized Officer







Accepted and agreed to as of the date first written above:
COLUMBUS MCKINNON CORPORATION
 
By: /s/ Gregory P Rustowicz
 
Name: Gregory P Rustowicz
 
Title:V.P. Finance & CFO
 










--------------------------------------------------------------------------------







EXHIBIT A
TRANSACTION SUMMARY
Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is attached and in
Exhibits B and C thereto.


Columbus McKinnon Corporation (the “Borrower”) intends to acquire (the
“Acquisition”) the company identified to us as “Swanlake” (the “Target”)
pursuant to a Share Purchase Agreement among the Seller, the Target and the
Borrower (except for changes to correct typographical errors, in the form
provided by the Borrower to Nelli Zaltsman of Simpson Thacher & Bartlett LLP via
electronic mail at 9:21 a.m. New York City time on November 30, 2016) (together
with all exhibits, schedules, annexes, other attachments in the form (except for
changes to correct typographical errors) provided by the Borrower to Nelli
Zaltsman of Simpson Thacher & Bartlett LLP via electronic mail from 1:16 a.m. to
3:15 a.m. New York City time on November 30, 2016, the “Purchase Agreement”).
In connection therewith, it is intended that:
(a)    The Borrower will obtain senior secured first lien credit facilities (the
“First Lien Facilities”) in an aggregate amount of $470 million comprised of (i)
a revolving facility (the “Revolving Facility”) in an aggregate amount of $75
million and (ii) a term loan facility (the “First Lien Term Facility”) in an
aggregate amount of $395 million, as described in Exhibit B.
(b)    The Borrower will obtain a senior secured second lien term loan facility
(the “Second Lien Term Facility” and, together with the First Lien Facilities,
the “Senior Secured Facilities”) in an aggregate amount of $100 million as
described in Exhibit C.
(c)    The proceeds of the Senior Secured Facilities will be applied on the
Closing Date (i) to refinance certain existing indebtedness of the Company and
the Target, (ii) to pay the cash consideration for the Acquisition and (iii) to
pay the fees and expenses incurred in connection with the Transactions.
The transactions described above are collectively referred to herein as the
“Transactions”. For purposes of this Commitment Letter and the Fee Letters,
“Closing Date” shall mean the date of the satisfaction or waiver of the
conditions set forth in Exhibit D and the initial funding of the relevant Credit
Facilities.B-9





--------------------------------------------------------------------------------







EXHIBIT B
$470 million
First Lien Facilities
Summary of Terms and Conditions
Set forth below is a summary of the principal terms and conditions for the First
Lien Facilities. Capitalized terms used but not defined shall have the meanings
set forth in the Commitment Letter to which this Exhibit B is attached and in
Exhibits A, C and D attached thereto.


1.
PARTIES

Borrowers:
Columbus McKinnon Corporation (the “Company”) and certain designated
subsidiaries of the Company (each, a “Designated Borrower” and, together with
the Company, the “Borrowers”).

Guarantors:
Each of the Company’s direct and indirect, existing and future, U.S.
subsidiaries and certain non-U.S. subsidiaries (the “Guarantors”; together with
the Company, the “Loan Parties”), subject to exceptions substantially similar to
those set forth in the Existing Credit Agreement (as defined below).

Sole Lead Arranger and
Sole Bookrunner:
JPMorgan Chase Bank, N.A. ( “JPMorgan“ or in such capacity, the “First Lien Lead
Arranger”).

Administrative Agent:    JPMorgan (in such capacity, the “First Lien
Administrative
Agent”).
Lenders:    A syndicate of banks, financial institutions and other entities
arranged by the Commitment Party (collectively, the “First Lien Lenders”).
2.
TYPES AND AMOUNTS OF FIRST LIEN FACILITIES



A. First Lien Term Facility
Type and Amount:
A 7 year term loan facility (the “First Lien Term Facility”) in the amount of
$395 million (the loans thereunder, the “First Lien Term Loans”).

Maturity and
Amortization:
The First Lien Term Loans will mature on the date that is 7 years after the
funding of the First Lien Term Loans (the

“First Lien Term Maturity Date”).
The First Lien Term Loans shall be repayable in equal quarterly installments in
an aggregate annual amount equal to 1% of the original amount of the First Lien
Term Facility.


The balance of the First Lien Term Loans will be repayable on the Term Maturity
Date.





--------------------------------------------------------------------------------





Availability:
The First Lien Term Loans shall be made in a single drawing on the Closing Date.
Repayments and prepayments of the First Lien Term Loans may not be reborrowed.

Use of Proceeds:
The proceeds of the First Lien Term Loans will be used to finance in part the
Transactions and to pay related fees and expenses.

B. Revolving Facility:
Type and Amount:
A 5-year revolving facility (the “Revolving Facility”; and together with the
First Lien Term Loans, the “First Lien Facilities”; the commitments thereunder,
the “Revolving Commitments”) in the amount of $75 million (the loans thereunder,
together with (unless the context otherwise requires) the Swingline Loans
referred to below, the “Revolving Loans”; and together with the First Lien Term
Loans, the “First Lien Loans”).

A portion of the Revolving Facility not in excess $40 million will be available
in Canadian Dollars, Euros, Hong Kong Dollars, Mexican Pesos, Sterling, Swiss
Francs and Yen and other currencies approved by the lenders.
Availability and
Maturity:
The Revolving Facility shall be available on a revolving basis during the period
commencing on the Closing Date and ending on the date that is 5 years after the
Closing Date (the “Revolving Termination Date”). The Revolving Commitments will
expire, and the Revolving Loans will mature, on the Revolving Termination Date.

Letters of Credit:
A portion of the Revolving Facility not in excess of $40 million shall be
available for the issuance of letters of credit (the “Letters of Credit”) by the
First Lien Lead Arrangers or other First Lien Lenders reasonably satisfactory to
the Company (in such capacity, the “Issuing Lender”). The letters of credit
outstanding under that certain Credit Agreement, dated as of January 23, 2015,
by and among, inter alios, the Company and JPMorgan (as amended from time to
time, the “Existing Credit Agreement”) shall be rolled over and constitute
Letters of Credit under the Revolving Facility (it being understood and agreed
that Bank of America shall be the Issuing Lender with respect to certain rolled
over Letters of Credit). No Letter of Credit shall have an expiration date after
the earlier of (a) one year after the date of issuance unless consented to by
the Issuing Lender and (b) five business days prior to the Revolving Termination
Date, provided that any Letter of Credit with a one-year tenor may provide for
the renewal thereof for additional one-year periods (which shall in no event
extend beyond the date referred to in clause (b) above) Drawings under any
Letter of Credit shall be reimbursed by the Company (whether with its own funds
or with the proceeds of Revolving Loans) within one business day. To the extent
that the Company does not so reimburse the Issuing Lender, the First Lien
Lenders under the Revolving Facility shall be irrevocably and unconditionally
obligated to fund participations in the reimbursement obligations on a pro rata
basis.

Swingline Loans:
A portion of the Revolving Facility not in excess of $10 million shall be
available for swingline loans (the “Swingline Loans”) from the First Lien
Administrative Agent on same-day notice. Any Swingline Loans will reduce
availability under the Revolving Facility on a dollar-for-dollar basis. Each
First Lien Lender under the Revolving Facility shall be irrevocably and






--------------------------------------------------------------------------------





unconditionally required to purchase, under certain circumstances, a
participation in each Swingline Loan on a pro rata basis. The total exposure of
JPMorgan Chase Bank with respect to the Revolving Commitments (including the
full amount of the swingline loans that are outstanding) shall at no time exceed
its Revolving Commitment.
Use of Proceeds:
The proceeds of the Revolving Loans shall be used to finance the working capital
needs and general corporate purposes of the Borrower and its subsidiaries.

C. Incremental Facilities:
The First Lien Credit Documentation will permit the Company to add one or more
incremental term loan facilities to the First Lien Facilities (each, an “First
Lien Incremental Term Facility”) and/or increase commitments under the Revolving
Facility (any such increase, an “Incremental Revolving Facility”; together with
any First Lien Incremental Term Facilities, the “First Lien Incremental
Facilities”) in an aggregate principal amount (the “Available Incremental
Amount”) of the sum of (a) $75 million plus (b) unlimited amounts subject to pro
forma compliance (assuming, in the case of an Incremental Revolving Facility,
the full drawing thereunder and after giving effect to other permitted pro forma
adjustment events and any permanent repayment of indebtedness after the
beginning of the relevant determination period but prior to or simultaneous with
such borrowing, but excluding the usage of any amount under clause (a) on the
same day) with a Total Net First Lien Leverage Ratio (to be defined in a manner
to be agreed and only including debt which is secured by a first lien on assets)
of 2.85:1.00 (it being understood that the Borrower shall be deemed to have used
the amounts under clause (b) prior to utilization of clause (a)); provided that
(i) no First Lien Lender will be required to participate in any such First Lien
Incremental Facility, (ii) no event of default or default exists or would exist
after giving effect thereto, (iii) on a pro forma basis after giving effect to
the incurrence of any such Incremental Facility (assuming, in the case of an
Incremental Revolving Facility, the full drawing thereunder and after giving
effect to other permitted pro forma adjustment events and any permanent
repayment of indebtedness after the beginning of the relevant determination
period but prior to or simultaneous with such borrowing), the Company is in
compliance with the financial covenants in the First Lien Credit Documentation
recomputed as of the last day of the most recently ended fiscal quarter of the
Company for which financial statements are available, (iv) the representations
and warranties in the First Lien Credit Documentation shall be true and correct
in all material respects immediately prior to, and after giving effect to, the
incurrence of such First Lien Incremental Facility, (v) the maturity date and
weighted average life to maturity of any such First Lien Incremental Term
Facility shall be no earlier than the maturity date and weighted average life to
maturity, respectively, of the First Lien Term Loan Facility, (vi) the interest
rates and, subject to clause (v) above, amortization schedule applicable to any
First Lien Incremental Term Facility shall be determined by the Company and the
lenders thereunder; provided that, prior to the first anniversary of the Closing
Date, the all-in yield (whether in the form of interest rate margins, original
issue discount, upfront fees or LIBOR/ABR floors) applicable to any First Lien
Incremental Term Facility will not be more than 0.50% higher than the
corresponding all-in yield (giving effect to interest rate margins, original
issue discount, upfront fees and LIBOR/ABR floors) for the existing First






--------------------------------------------------------------------------------





Lien Term Facility, unless the interest rate margins with respect to the
existing First Lien Term Facility are increased by an amount equal to the
difference between the all-in yield with respect to the Incremental Term
Facility and the corresponding all-in yield on the existing First Term Loan
Facility minus 0.50%, (vii) any Incremental Revolving Facility shall be on the
same terms as are applicable to the Revolving Facility (including the maturity
date in respect thereof) and (viii) any First Lien Incremental Term Facility
shall be on terms and pursuant to documentation to be determined, provided that,
to the extent such terms and documentation are not consistent with, the First
Lien Term Loan Facility (except to the extent permitted by clause (v) or (vi)
above), they shall be reasonably satisfactory to the First Lien Administrative
Agent. The proceeds of the First Lien Incremental Facilities shall be used for
general corporate purposes of the Company and its subsidiaries.
3. CERTAIN PAYMENT PROVISIONS
Fees and Interest Rates:            As set forth on Annex I.
Optional Prepayments and
Commitment Reductions:
First Lien Loans may be prepaid and Revolving Commitments may be reduced, in
whole or in part without premium or penalty, in minimum amounts to be agreed, at
the option of the Company at any time upon one day’s (or, in the case of a
prepayment of (i) Eurodollar Loans (as defined in Annex I hereto) denominated in
U.S. dollars, three days’ and (ii) Eurodollar Loans denominated in Canadian
Dollars, Euros, Hong Kong Dollars, Mexican Pesos, Sterling, Swiss Francs or Yen,
four days’) prior notice, subject to reimbursement of the First Lien Lenders’
redeployment costs in the case of a prepayment of Eurodollar Loans prior to the
last day of the relevant interest period. Optional prepayments of the First Lien
Term Loans shall be applied as directed by the Company.



Any (a) voluntary prepayment of the First Lien Term Loans using proceeds of
indebtedness incurred by the Borrower from a substantially concurrent incurrence
of indebtedness for which the interest rate payable thereon on the date of such
prepayment is lower than the Eurodollar Rate on the date of such prepayment plus
the Applicable Margin with respect to the First Lien Term Loans on the date of
such prepayment and (b) repricing of the First Lien Term Loans pursuant to an
amendment to the First Lien Credit Documentation (as defined below) resulting in
the interest rate payable thereon on the date of such amendment being lower than
the Eurodollar Rate on the date immediately prior to such amendment plus the
Applicable Margin with respect to the First Lien Term Loans on the date
immediately prior to such amendment shall be accompanied by a prepayment fee
equal to 1.0% of the aggregate principal amount of such prepayment (or, in the
case of clause (b) above, of the aggregate amount of Term Loans outstanding
immediately prior to such amendment) if made on or prior to the first
anniversary of the Closing Date; provided that, in no event shall such fee be
payable in connection with any prepayment or repayment in connection with an
initial public offering, change of control, acquisition or other investment
otherwise prohibited by the First Lien Credit Documentation (as defined below).
Mandatory Prepayments:
Mandatory prepayments of First Lien Term Loans shall be required from:






--------------------------------------------------------------------------------





(a)100% of the net cash proceeds from any non-ordinary course sale or other
disposition of assets (including as a result of casualty or condemnation) by the
Company and its subsidiaries (subject to exceptions and reinvestment rights to
be agreed);
(b)100% of the net cash proceeds from issuances or incurrences of debt by the
Company and its subsidiaries (other than indebtedness permitted by the First
Lien Facilities); and
(c)50% with step-downs to 25% and 0% based upon the achievement and maintenance
of a Total Net First Lien Leverage Ratios (as defined below) equal to or less
than 2.60:1.00 and 1.60:1.00, respectively (such stepdowns, the “Excess Cash
Flow Stepdowns”) of annual Excess Cash Flow (to be defined in a manner to be
agreed) of the Company and its subsidiaries; provided that any voluntary
prepayments of First Lien Term Loans during the applicable fiscal year or after
year-end and prior to the time such Excess Cash Flow prepayment is due, other
than prepayments funded with the proceeds of indebtedness, shall be credited
against Excess Cash Flow prepayment obligations for such fiscal year on a
dollar-for-dollar basis without duplication of any such credit in any prior
fiscal year.
All mandatory prepayments of First Lien Term Loans will be applied first to
scheduled installments thereof occurring within the next 12 months in direct
order of maturity and second ratably to the remaining respective installments
thereof. Mandatory prepayments of the First Lien Term Loans may not be
reborrowed.
4.     COLLATERAL
Collateral:
Subject to exclusions and limitations consistent with the Existing Credit
Agreement and others to be agreed, the obligations of each of the Company and
the Guarantors in respect of the First Lien Facilities and any swap agreements
and cash management arrangements provided by any First Lien Lender (or any
affiliate of a First Lien Lender) shall be secured by a perfected first priority
security interest in all of its tangible and intangible assets (including,
without limitation, intellectual property and all of the capital stock of its
direct subsidiaries (limited, in the case of foreign subsidiaries, to 65% of the
capital stock thereof)), except for those assets as to which the First Lien
Administrative Agent shall determine in its sole discretion that the cost of
obtaining a security interest therein is excessive in relation to the value of
the security to be afforded thereby.

The liens securing the First Lien Facilities will rank senior to the liens
securing the Second Lien Term Facility and any permitted refinancing thereof.
The lien priority, relative rights and other creditors’ rights issues in respect
of the First Lien Facilities and the Second Lien Term Facility shall be governed
by an intercreditor agreement reasonably satisfactory to the First Lien
Administrative Agent (the “Intercreditor Agreement”).
3.     CERTAIN CONDITIONS
Initial Conditions:
The availability of the First Lien Facilities on the Closing Date will be
subject only to the conditions precedent set forth in Exhibit D.

On-Going Conditions:
After the Closing Date, the making of each Revolving Loan and the issuance of
each Letter of Credit shall be conditioned upon (a) the accuracy in all material
respects (and in all respects if qualified by materiality) of all
representations and warranties in the First Lien Credit Documentation for the






--------------------------------------------------------------------------------





First Lien Facilities and (b) there being no default or event of default in
existence at the time of, or after giving effect to, such extension of credit.
It is agreed that the First Lien Credit Documentation shall include additional
conditions to be agreed by the First Lien Administrative Agent and the Company
with respect to the designation of Designated Borrowers.
6. DOCUMENTATION
First Lien Credit
Documentation:
The definitive documentation for the First Lien Facilities (the “First Lien
Credit Documentation”) shall (i) be consistent with this Exhibit B, (ii) contain
only those representations and warranties, expressly set forth in this Term
Sheet and (iii) otherwise contain terms and provisions which are substantially
similar to the terms and provisions of the Existing Credit Agreement, together
with other terms and provisions to be mutually agreed upon, subject to the
Limited Conditionality Provision (it being understood and agreed that the only
conditions to the availability of the Revolving Commitments and the funding of
the First Lien Term Loans on the Closing Date are the conditions set forth in
Exhibit D to the Commitment Letter).

Financial Covenants:    First Lien Term Facility: None.
Revolving Facility: At any time that any extension of credit under the Revolving
Facility shall remain outstanding (excluding Letters of Credit) limited to a
maximum total net leverage ratio (the “Total Net Leverage Ratio”) for the four
consecutive fiscal quarters (each, a “Test Period”) ended on such date not to
exceed (i) 5.00:1.00 as of any date of determination prior to December 31, 2017,
(ii) 4.50:1.00 as of any date of determination on December 31, 2017 and
thereafter but prior to December 31, 2018, (iii) 4.00:1.00 as of any date of
determination on December 31, 2018 and thereafter but prior to December 31, 2019
and (iv) 3.50:1.00 as of any date of determination on December 31, 2019 and
thereafter.


Representations and Warranties:
Existence, qualification and power; authorization; no contravention;
governmental authorization; other consents; binding effect; financial
statements; no material adverse effect; no internal control event; litigation;
no default; ownership of property; liens; environmental compliance; insurance;
taxes; ERISA compliance; subsidiaries; equity interests; margin regulations;
investment company act; other regulations; disclosure; compliance with laws;
intellectual property; licenses, etc.; perfection of security interest;
properties; solvency; bank accounts; obligations as senior debt; use of
proceeds; representations as to foreign loan parties; anti-corruption laws and
sanctions.    

Affirmative Covenants:
Financial statements; certificates; other information; notices; payment of
obligations; preservation of existence, etc.; maintenance of properties;
maintenance of insurance; compliance with laws, organizational documents and
contractual obligations; books and records; inspection rights; use of proceeds;
additional guarantors and pledgors; approvals and authorizations; environmental
laws; centre of main interest and establishment.






--------------------------------------------------------------------------------





Negative Covenants:
Limitations on: indebtedness (including guarantee obligations which shall permit
among other things, Incremental Equivalent Debt (as defined below)); liens;
mergers, consolidations, liquidations and dissolutions; sales of assets;
dividends and other payments in respect of capital stock; acquisitions,
investments, loans and advances; prepayments and modifications of subordinated,
junior lien and other material debt instruments; transactions with affiliates;
sale-leasebacks; changes in fiscal year; hedging arrangements; negative pledge
clauses (including, without limitation, negative pledge clauses with respect to
real property) and clauses restricting subsidiary distributions; changes in
lines of business; amendments to certain material agreements (including the
Purchase Agreement, and the other transaction documents).

Notwithstanding anything herein to the contrary, the limitations on dividends
and other payments in respect of capital stock, investments, and prepayments and
modifications of subordinated, junior lien and other material debt instruments
shall be subject to a carve out in an amount to be agreed, which shall be
comprised of a minimum fixed amount, plus the aggregate amount of Excess Cash
Flow not otherwise required to be applied to prepay the Senior Secured
Facilities for any fiscal year plus the aggregate amount of net cash proceeds of
equity issuances following the Closing Date (such amount, the “Cumulative
Credit”), in each case subject to pro forma compliance with a Total Net First
Lien Leverage Ratio to be agreed.
For purposes of this Exhibit B, “Incremental Equivalent Debt” means indebtedness
in an amount not to exceed the then available Available Incremental Amount
consisting of one or more credit or debt facilities (senior secured pari passu
with the First Lien Facilities, junior secured or unsecured), the issuance of
senior secured first lien or junior lien notes, subordinated notes or senior
unsecured notes, in each case issued in a public offering, Rule 144A or other
private placement or bridge facility in lieu of the foregoing, or secured or
unsecured “mezzanine” debt, in each case on customary terms and conditions;
provided that any Incremental Equivalent Debt incurred that is (x) secured on a
junior lien basis to the First Lien Facilities will be subject to pro forma
compliance with a maximum Total Net Senior Secured Leverage Ratio (to be defined
in a manner to be agreed and only including debt which is secured by a lien on
assets) of 3.70:1.00 or (y) unsecured will be subject to pro forma compliance
with a maximum Total Net Leverage Ratio of 4.50:1.00.
Events of Default:
Nonpayment of principal when due; nonpayment of interest or fees within 3
business days of when due or other amounts after 5 business days from when due;
material inaccuracy of a representation or warranty when made; violation of a
covenant (subject, in the case of certain affirmative covenants, to a grace
period of 30 days); cross-default to material indebtedness; bankruptcy events;
certain ERISA events; material judgments; actual or asserted invalidity of any
guarantee, security document or subordination provisions or non-perfection of
any security interest; and a change of control (the definition of which is to be
agreed).

Voting:
Amendments and waivers with respect to the First Lien Credit Documentation shall
require the approval of First Lien Lenders holding more than 50% of the
aggregate amount of the First Lien Term Loans and






--------------------------------------------------------------------------------





Revolving Commitments (the “Required First Lien Lenders”), except that (a) the
consent of each First Lien Lender directly affected thereby shall be required
with respect to (i) reductions in the amount or extensions of the scheduled date
of any amortization or final maturity of any First Lien Loan, (ii) assignments
or transfers by the Borrower of its rights and obligations under the First Lien
Credit Documentation, (iii) reductions in the rate of interest or any fee or
extensions of any due date thereof, (iv) increases in the amount or extensions
of the expiry date of any First Lien Lender’s commitment and (iv) changes in the
pro rata sharing provisions and (b) the consent of 100% of the First Lien
Lenders shall be required with respect to (i) reductions of any of the voting
percentages, (ii) releases of all or substantially all the collateral and (iii)
releases of all or substantially all of the Guarantors.


Notwithstanding the foregoing, amendments and waivers of the financial covenants
with respect to the Revolving Facility shall only require the approval of First
Lien Lenders holding more than 50% of the aggregate amount of the Revolving
Facility commitments (other than any Defaulting Lender) without the consent of
any other First Lien Lenders.


The First Lien Credit Documentation shall contain customary provisions for
replacing non-consenting First Lien Lenders in connection with amendments and
waivers requiring the consent of all First Lien Lenders or of all Lenders
directly affected thereby so long as the Required First Lien Lenders of the
aggregate amount of the First Lien Term Loans and Revolving Commitments shall
have consented thereto.
Assignments and Participations:
The First Lien Lenders shall be permitted to assign all or a portion of their
First Lien Loans and commitments with the consent, not to be unreasonably
withheld, of (a) the Company, unless (i) the assignee is a First Lien Lender, an
affiliate of a First Lien Lender or an approved fund or (ii) an event of default
has occurred and is continuing, (b) the First Lien Administrative Agent, unless
a First Lien Term Loan is being assigned to a First Lien Lender, an affiliate of
a First Lien Lender or an approved fund, and (c) any Issuing Lender with
significant exposure, unless a First Lien Term Loan is being assigned. In the
case of a partial assignment (other than to another First Lien Lender, an
affiliate of a First Lien Lender or an approved fund), the minimum assignment
amount shall be $1,000,000 (in the case of the First Lien Term Facility) and
$5,000,000 (in the case of the Revolving Facility), in each case unless
otherwise agreed by the Company and the First Lien Administrative Agent. The
First Lien Administrative Agent shall receive a processing and recordation fee
of $3,500 in connection with each assignment. The First Lien Lenders shall also
be permitted to sell participations in their First Lien Loans. Participants
shall have the same benefits as the selling First Lien Lenders with respect to
yield protection and increased cost provisions, subject to customary
limitations. Voting rights of a participant shall be limited to those matters
set forth in clause (a) of the preceding paragraph with respect to which the
affirmative vote of the First Lien Lender from which it purchased its
participation would be required. Pledges of First Lien Loans in accordance with
applicable law shall be permitted without restriction.






--------------------------------------------------------------------------------







Yield Protection:
The First Lien Credit Documentation shall contain customary provisions (a)
protecting the First Lien Lenders against increased costs or loss of yield
resulting from changes in reserve, tax, capital adequacy, liquidity requirements
and other requirements of law (provided that (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision or by
United States or foreign regulatory authorities, in each case pursuant to Basel
III, and (ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder or
issued in connection therewith or in implementation thereof, shall in each case
be deemed to be a change in law, regardless of the date enacted, adopted, issued
or implemented) and from the imposition of or changes in withholding or other
taxes and (b) indemnifying the First Lien Lenders for “breakage costs” incurred
in connection with, among other things, any prepayment of a Eurodollar Loan (as
defined in Annex I) on a day other than the last day of an interest period with
respect thereto.

Defaulting Lenders:
The First Lien Credit Documentation shall contain provisions relating to
“defaulting” First Lien Lenders (including provisions relating to reallocation
of participations in, or the Company providing cash collateral to support,
Swingline Loans or Letters of Credit, to the suspension of voting rights and
rights to receive certain fees, and to assignment of the Revolving Commitments
or First Lien Loans of such First Lien Lenders).

Bail-in Provisions:
The First Lien Credit Documentation shall contain customary EU bail-in
provisions.

Expenses and Indemnification:
Regardless of whether the Closing Date occurs, the Company shall pay (a) all
reasonable, documented out-of-pocket expenses of the First Lien Administrative
Agent, the First Lien and the First Lien Lead Arrangers associated with the
syndication of the First Lien Facilities and the preparation, execution,
delivery and administration of the First Lien Credit Documentation and any
amendment or waiver with respect thereto (including the reasonable, documented
fees, disbursements and other charges of counsel) and (b) all out-of-pocket
expenses of the First Lien Administrative Agent and the First Lien Lenders
(including the fees, disbursements and other charges of counsel) in connection
with the enforcement of the First Lien Credit Documentation.

The First Lien Administrative Agent, the First Lien Lead Arranger, the
Co-Syndication Agents and the First Lien Lenders (and their affiliates and their
respective officers, directors, employees, advisors and agents) will have no
liability for, and will be indemnified and held harmless against, any losses,
claims, damages, liabilities or expenses (including the reasonable fees,
disbursements and other charges of counsel) incurred in respect of the financing
contemplated hereby or the use or the proposed use of proceeds thereof, except
to the extent they are found by a final, nonappealable judgment of a court of
competent jurisdiction to arise from the gross negligence or willful misconduct
of the relevant indemnified person (or its related parties).





--------------------------------------------------------------------------------







Governing Law and Forum:    New York.
Counsel to the First Lien Administrative
Agent and the Commitment Party:    Simpson Thacher & Bartlett LLP.B-I-3





--------------------------------------------------------------------------------







Annex I to Exhibit B
INTEREST AND CERTAIN FEES
Interest Rate Options:
The Company may elect that the First Lien Loans comprising each borrowing bear
interest at a rate per annum equal to (a) the ABR plus the Applicable Margin or
(b) the Eurodollar Rate, plus the Applicable Margin; provided that all Swingline
Loans shall bear interest at a rate per annum equal to the ABR plus the
Applicable Margin.

As used herein:
“ABR” means the highest of (i) the rate of interest publicly announced by
JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal office in
New York City (the “Prime Rate”), (ii) the federal funds or overnight bank
lending effective rate from time to time plus 0.50% and (iii) the Eurodollar
Rate applicable for an interest period of one month plus 1.00%; provided,
however, that notwithstanding the rate calculated in accordance with the
foregoing, at no time shall the ABR be less than 0% per annum.
“Eurodollar Rate” means the rate (adjusted for statutory reserve requirements
for eurocurrency liabilities) for eurodollar deposits for a period equal to one,
two, three or six months (as selected by the Company) appearing on LIBOR01 Page
published by Reuters (which may be an interpolated rate if no screen rate is
available); provided, however, that notwithstanding the rate calculated in
accordance with the foregoing, at no time shall the Eurodollar Rate with respect
to the First Lien Term Loans (before giving effect to any adjustment for reserve
requirement) be less than 1.0% per annum.
“Applicable Margin” means (a) with respect to First Lien Term Loans (i) 3.25%,
in the case of ABR Loans and (ii) 4.25%, in the case of Eurodollar Loans and (b)
with respect to Revolving Loans (including Swingline Loans), (x) initially (i)
1.50% in the case of ABR Loans and (ii) 2.50% in the case of Eurodollar Loans
and (y) following the delivery of financial statements for the first full fiscal
quarter following the Closing Date (the “Trigger Date”), a rate per annum in
accordance with the pricing grid set forth below.
Level
Total Net Leverage Ratio
Commitment Fee
Eurodollar Rate
Standby
Letter of
Credit
Commercial Letter
of Credit
ABR
I
Greater than or equal to 4.00x
0.45%
2.75%
2.75%
1.375%
1.75%
II
Less than 4.00x but greater than
or equal to 3.25x
0.40%
2.50%
2.50%
1.25%
1.50%
III
Less than 3.25 but greater than
or equal to 2.50x
0.35%
2.25%
2.25%
1.125%
1.25%
IV
Less than 2.50x but greater than
or equal to 1.75x
0.30%
2.00%
2.00%
1.00%
1.00%
V
Less than 1.75x but greater than
or equal to 1.00x
0.25%
1.75%
1.75%
0.875%
0.75%
VI
Less than 1.00x
0.20%
1.50%
1.50%
0.75%
0.50%








--------------------------------------------------------------------------------





“ABR Loans” means Loans bearing interest based upon the ABR.


“Eurodollar Loans” means Loans bearing interest based upon the Eurodollar Rate.
Interest Payment Dates:    In the case of ABR Loans, quarterly in arrears.
In the case of Eurodollar Loans, on the last day of each relevant interest
period and, in the case of any interest period longer than three months, on each
successive date three months after the first day of such interest period.
Commitment Fees:
The Borrower shall pay a commitment fee calculated at a rate per annum on the
average daily unused portion of the Revolving Facility, payable quarterly in
arrears, which shall initially be equal to 0.40%, and, following the Trigger
Date, a rate per annum in accordance with the pricing grid set forth above.
Swingline Loans shall, for purposes of the commitment fee calculations only, not
be deemed to be a utilization of the Revolving Facility.

Letter of Credit Fees:
The Company shall pay a fee on the face amount of each standby Letter of Credit
and each commercial Letter of Credit at a per annum rate equal to the Applicable
Margin then in effect. Such fee shall be shared ratably among the First Lien
Lenders participating in the Revolving Facility and shall be payable quarterly
in arrears.

A fronting fee in an amount to be agreed on the face amount of each Letter of
Credit shall be payable quarterly in arrears to the Issuing Lender for its own
account. In addition, customary administrative, issuance, amendment, payment and
negotiation charges shall be payable to the Issuing Lender for its own account.
Default Rate:
At any time when the Company is in default in the payment of any amount under
the First Lien Facilities, after giving effect to any applicable grace period,
such overdue amounts shall bear interest at 2.00% per annum above the rate
otherwise applicable thereto (or, in the event there is no applicable rate,
2.00% per annum in excess of the rate otherwise applicable to Revolving Loans
maintained as ABR Loans from time to time).



Rate and Fee Basis:
All per annum rates shall be calculated on the basis of a year of 360 days (or
365/366 days, in the case of ABR Loans the interest rate payable on which is
then based on the Prime Rate) for actual days elapsed.C-9






--------------------------------------------------------------------------------







EXHIBIT C
$100 million
Second Lien Term Facility
Summary of Terms and Conditions
Set forth below is a summary of the principal terms and conditions for the
Second Lien Term Facility. Capitalized terms used but not defined shall have the
meanings set forth in the Commitment Letter to which this Exhibit C is attached
and in Exhibits A and B and D attached thereto.


4.
PARTIES

Borrower:
Columbus McKinnon Corporation (the “Company” or the “Borrower”).

Guarantors:
Each of the Company’s direct and indirect, existing and future, U.S.
subsidiaries and certain non-U.S. subsidiaries (the “Guarantors”; together with
the Company, the “Loan Parties”), subject to exceptions substantially similar to
those set forth in the Existing Credit Agreement.

Sole Lead Arranger and
Sole Bookrunner:
JPMorgan Chase Bank, N.A. (“JPMorgan” or in such capacity, the “Second Lien Lead
Arranger”).

Administrative Agent:
An institution to be identified by the Second Lien Lead Arranger in consultation
with the Company (in such capacity, the “Second Lien Administrative Agent”).

Lenders:                A syndicate of banks, financial institutions and other
entities
arranged by the Commitment Party (collectively, the “Second Lien Lenders”).


5.     TYPES AND AMOUNTS OF FIRST LIEN FACILITIES


A. Second Lien Term Facility
Type and Amount:
An 8 year term loan facility (the “Second Lien Term Facility”) in the amount of
$100 million (the loans thereunder, the “Second Lien Term Loans”).

Maturity:
The Second Lien Term Loans will mature on the date that is 8 years after the
funding of the Second Lien Term Loans (the

“Second Lien Term Maturity Date”).


The Second Lien Term Loans will be due and payable on the Second Lien Term
Maturity Date.
Availability:
The Second Lien Term Loans shall be made in a single drawing on the Closing
Date. Repayments and prepayments of the Second Lien Term Loans may not be
reborrowed.

Use of Proceeds:
The proceeds of the Second Lien Term Loans will be used to finance in part the
Transactions and to pay related fees and expenses.






--------------------------------------------------------------------------------





C. Incremental Facility:
The Second Lien Credit Documentation will permit the Company to add one or more
incremental term loan facilities to the Second Lien Term Facility (each, an
“Second Lien Incremental Term Facility”) in an aggregate principal amount (the
“Available Incremental Amount”) of the sum of (a) $75 million plus (b) unlimited
amounts subject to pro forma compliance with a Total Net Senior Secured Leverage
Ratio (to be defined as agreed by the parties and only including debt secured by
a lien on assets) of 3.70:1.00 (it being understood that the Borrower shall be
deemed to have used the amounts under clause (b) prior to utilization of clause
(a)); provided that (i) no Lender will be required to participate in any such
Second Lien Incremental Term Facility, (ii) no event of default or default
exists or would exist after giving effect thereto, (iii) the representations and
warranties in the Second Lien Credit Documentation shall be true and correct in
all material respects immediately prior to, and after giving effect to, the
incurrence of such Second Lien Incremental Facility, (iv) the maturity date and
weighted average life to maturity of any such Second Lien Incremental Term
Facility shall be no earlier than the maturity date and weighted average life to
maturity, respectively, of the Second Lien Term Loan Facility, (v) the interest
rates and, subject to clause (v) above, amortization schedule applicable to any
Second Lien Incremental Term Facility shall be determined by the Company and the
lenders thereunder provided that, prior to the first anniversary of the Closing
Date, the all-in yield (whether in the form of interest rate margins, original
issue discount, upfront fees or LIBOR/ABR floors) applicable to any Second Lien
Incremental Term Facility will not be more than 0.50% higher than the
corresponding all-in yield (giving effect to interest rate margins, original
issue discount, upfront fees and LIBOR/ABR floors) for the existing Second Lien
Term Facility, unless the interest rate margins with respect to the existing
Second Lien Term Facility is increased by an amount equal to the difference
between the all-in yield with respect to the Incremental Second Lien Term
Facility and the corresponding all-in yield on the existing Second Lien Term
Loan Facility minus 0.50%; and (vi) any Second Lien Incremental Term Facility
shall otherwise be on terms and pursuant to documentation to be determined,
provided that, to the extent such terms and documentation are not consistent
with the Second Lien Term Loan Facility (except to the extent permitted by
clause (iv) or (v) above), they shall be reasonably satisfactory to the Second
Lien Administrative Agent. The proceeds of the Second Lien Incremental Term
Facility shall be used for general corporate purposes of the Company and its
subsidiaries.



3. CERTAIN PAYMENT PROVISIONS
Fees and Interest Rates:    As set forth on Annex I.
Optional Prepayments and
Commitment Reductions:
Second Lien Loans may be prepaid in whole or in part without premium or penalty,
in minimum amounts to be agreed, at the option of the Company at any time upon
one day’s (or, in the case of a prepayment of (i) Eurodollar Loans (as defined
in Annex I hereto) denominated in U.S. dollars, three days’ notice and (ii)
Optional prepayments of the Second Lien Term Loans shall be applied as directed
by the Company.








--------------------------------------------------------------------------------





Any (i) voluntary prepayment of the Second Lien Term Loans and (ii) mandatory
prepayment of the Second Lien Term Loans using proceeds of indebtedness incurred
by the Borrower from a substantially concurrent incurrence of indebtedness, in
each case, shall be accompanied by a prepayment fee equal to (a) 2.0% of the
aggregate principal amount of such prepayment if made on or prior to the first
anniversary of the Closing Date and (b) 1.0% of the aggregate principal amount
of such prepayment if made after first anniversary of the Closing but on or
prior to the second anniversary of the Closing Date; provided that, in no event
shall such fee be payable in connection with any prepayment or repayment in
connection with an initial public offering, change of control, acquisition or
other investment otherwise prohibited by the Second Lien Credit Documentation
(as defined below).
Mandatory Prepayments:
Mandatory prepayments of Second Lien Term Loans shall be required from:

(a)100% of the net cash proceeds from any non-ordinary course sale or other
disposition of assets (including as a result of casualty or condemnation) by the
Company and its subsidiaries (subject to exceptions and reinvestment rights to
be agreed);
(b)100% of the net cash proceeds from issuances or incurrences of debt by the
Company and its subsidiaries (other than indebtedness permitted by the Second
Lien Term Facility); and
(c)50% with step-downs to 25% and 0% based upon the achievement and maintenance
of a Total Net Senior Secured Leverage Ratio equal to or less than 3.45:1.00 and
2.45:1.00, respectively (such stepdowns, the “Excess Cash Flow Stepdowns”) of
annual Excess Cash Flow (to be defined in a manner to be agreed) of the Company
and its subsidiaries; provided that any voluntary prepayments under the First
Lien Term Facility or of Second Lien Term Loans during the applicable fiscal
year or after year-end and prior to the time such Excess Cash Flow prepayment is
due, other than prepayments funded with the proceeds of indebtedness, shall be
credited against Excess Cash Flow prepayment obligations for such fiscal year on
a dollar-for-dollar basis without duplication of any such credit in any prior
fiscal year.
Any such mandatory prepayment of Second Lien Term Loans is subject to the prior
repayment in full of the First Lien Term Facility (including any Incremental
First Lien Term Facilities) unless such prepayment is expressly permitted by the
First Lien Credit Documentation.
Mandatory prepayments of the Second Lien Term Loans may not be reborrowed.
COLLATERAL
Collateral:
Subject to exclusions and limitations consistent with the First Lien Facilities,
the obligations of each of the Company and the Guarantors in respect of the
Second Lien Term Facility shall be secured by a perfected second priority
security interest in all of its tangible and intangible assets (including,
without limitation, intellectual property and all of the capital stock of its
direct subsidiaries (limited, in the case of foreign subsidiaries, to 65% of the
capital stock thereof)), except for those assets as to which the Second Lien
Administrative Agent shall determine in its sole discretion that the cost of






--------------------------------------------------------------------------------





obtaining a security interest therein is excessive in relation to the value of
the security to be afforded thereby.
The liens securing the Second Lien Term Facility will rank junior to the liens
securing the First Lien Facilities and any permitted refinancing thereof. The
lien priority, relative rights and other creditors’ rights issues in respect of
the Second Lien Term Facility and the First Lien Facilities shall be governed by
the Intercreditor Agreement.
6.     CERTAIN CONDITIONS
Conditions Precedent:
The availability of the Second Lien Term Facility on the Closing Date will be
subject only to the conditions precedent set forth in Exhibit D.

6.     DOCUMENTATION
Second Lien Credit
Documentation:
The definitive documentation for the Second Lien Term Facility (the “Second Lien
Credit Documentation”) shall (i) be consistent with this Exhibit C, (ii) contain
only those representations and warranties, expressly set forth in this Term
Sheet and (iii) otherwise contain terms and provisions which are substantially
similar to the terms and provisions of the Existing Credit Agreement, together
with other terms and provisions to be mutually agreed upon, subject to the
Limited Conditionality Provision (it being understood and agreed that the only
conditions to the availability and funding of the Second Lien Term Loans on the
Closing Date are the conditions set forth in Exhibit D to the Commitment
Letter).

Financial Covenants:    None
The Second Lien Documentation with contain a 20% cushion to the corresponding
ratios, thresholds and dollar baskets in the First Lien Documentation for
applicable provisions, including representations and warranties, affirmative
covenants, negative covenants and events of default.
Representations and Warranties:
Existence, qualification and power; authorization; no contravention;
governmental authorization; other consents; binding effect; financial
statements; no material adverse effect; no internal control event; litigation;
no default; ownership of property; liens; environmental compliance; insurance;
taxes; ERISA compliance; subsidiaries; equity interests; margin regulations;
investment company act; other regulations; disclosure; compliance with laws;
intellectual property; licenses, etc.; perfection of security interest;
properties; solvency; bank accounts; obligations as senior debt; use of
proceeds; representations as to foreign loan parties; anti-corruption laws and
sanctions.

Affirmative Covenants:
Financial statements; certificates; other information; notices; payment of
obligations; preservation of existence, etc.; maintenance of properties;
maintenance of insurance; compliance with laws, organizational documents and
contractual obligations; books and records; inspection rights; use of proceeds;
additional guarantors and pledgors; approvals and authorizations; environmental
laws; centre of main interest and establishment.

Negative Covenants:
Limitations on: indebtedness (including guarantee obligations; which shall
permit among other things, Incremental Equivalent Debt (as defined below));






--------------------------------------------------------------------------------





liens; mergers, consolidations, liquidations and dissolutions; sales of assets;
dividends and other payments in respect of capital stock; acquisitions,
investments, loans and advances; prepayments and modifications of subordinated
and junior lien debt instruments; transactions with affiliates; sale-leasebacks;
changes in fiscal year; hedging arrangements; negative pledge clauses
(including, without limitation, negative pledge clauses with respect to real
property) and clauses restricting subsidiary distributions; changes in lines of
business; and amendments to certain material agreements (including the Purchase
Agreement, and the other transaction documents); provided that the Borrower
shall be permitted to utilize the Cumulative Credit in a manner consistent with
the First Lien Facilities, subject to pro forma compliance with a Total Net
Leverage Ratio to be agreed.
For purposes of this Exhibit C, “Incremental Equivalent Debt” means indebtedness
in an amount not to exceed the then available Available Incremental Amount
consisting of one or more credit or debt facilities (senior secured pari passu
with the Second Lien Term Facility, junior secured or unsecured), the issuance
of senior secured first lien or junior lien notes, subordinated notes or senior
unsecured notes, in each case issued in a public offering, Rule 144A or other
private placement or bridge facility in lieu of the foregoing, or secured or
unsecured “mezzanine” debt, in each case on customary terms and conditions;
provided that any Incremental Equivalent Debt incurred that is (x) secured on a
junior lien basis to the Second Lien Term Facility will be subject to pro forma
compliance with a maximum Total Net Senior Secured Leverage Ratio (to be defined
as agreed by the parties) of 3.70:1.00 or (y) unsecured will be subject to pro
forma compliance with a maximum Total Net Leverage Ratio of 4.50:1.00.
Events of Default:
Nonpayment of principal when due; nonpayment of interest or fees within 3
business days of when due or other amounts after 5 business days from when due;
material inaccuracy of a representation or warranty when made; violation of a
covenant (subject, in the case of certain affirmative covenants, to a grace
period of 30 days); cross-default to material indebtedness; bankruptcy events;
certain ERISA events; material judgments; actual or asserted invalidity of any
guarantee, security document or subordination provisions or non-perfection of
any security interest; and a change of control (the definition of which is to be
agreed).

Voting:
Amendments and waivers with respect to the Second Lien Credit Documentation
shall require the approval of Second Lien Lenders holding more than 50% of the
aggregate amount of the Second Lien Term Loans and Revolving Commitments (the
“Required Second Lien Lenders”), (b) the consent of each Second Lien Lender
directly affected thereby shall be required with respect to (i) reductions in
the amount or extensions of the scheduled date of any amortization or final
maturity of any Second Lien Loan, (ii) assignments or transfers by the Borrower
of its rights and obligations under the Second Lien Credit Documentation, (iii)
reductions in the rate of interest or any fee or extensions of any due date
thereof, (iv) increases in the amount or extensions of the expiry date of any
Lender’s commitment and (iv) changes in the pro rata sharing provisions and (b)
the consent of 100% of the Second Lien Lenders shall be required with respect to
(i) reductions of any of the voting percentages, (ii) releases of all or






--------------------------------------------------------------------------------





substantially all the collateral and (iii) releases of all or substantially all
of the Guarantors.
The Second Lien Credit Documentation shall contain customary provisions for
replacing non-consenting Second Lien Lenders in connection with amendments and
waivers requiring the consent of all Second Lien Lenders or of all Lenders
directly affected thereby so long as the Required Second Lien Lenders of the
aggregate amount of the Second Lien Term Loans shall have consented thereto.
Assignments and Participations:
The Second Lien Lenders shall be permitted to assign all or a portion of their
Second Lien Loans and commitments with the consent, not to be unreasonably
withheld, of (a) the Company, unless (i) the assignee is a Second Lien Lender,
an affiliate of a Second Lien Lender or an approved fund or (ii) an event of
default has occurred and is continuing, and (b) the Second Lien Administrative
Agent, unless a Second Lien Term Loan is being assigned to a Second Lien Lender,
an affiliate of a Second Lien Lender or an approved fund. In the case of a
partial assignment (other than to another Second Lien Lender, an affiliate of a
Second Lien Lender or an approved fund), the minimum assignment amount shall be
$1,000,000 unless otherwise agreed by the Company and the Second Lien
Administrative Agent. The Second Lien Administrative Agent shall receive a
processing and recordation fee of $3,500 in connection with each assignment. The
Second Lien Lenders shall also be permitted to sell participations in their
Loans. Participants shall have the same benefits as the selling Second Lien
Lenders with respect to yield protection and increased cost provisions, subject
to customary limitations. Voting rights of a participant shall be limited to
those matters set forth in clause (a) of the preceding paragraph with respect to
which the affirmative vote of the Second Lien Lender from which it purchased its
participation would be required. Pledges of Loans in accordance with applicable
law shall be permitted without restriction.



Yield Protection:
The Second Lien Credit Documentation shall contain customary provisions (a)
protecting the Second Lien Lenders against increased costs or loss of yield
resulting from changes in reserve, tax, capital adequacy, liquidity requirements
and other requirements of law (provided that (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision or by
United States or foreign regulatory authorities, in each case pursuant to Basel
III, and (ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder or
issued in connection therewith or in implementation thereof, shall in each case
be deemed to be a change in law, regardless of the date enacted, adopted, issued
or implemented) and from the imposition of or changes in withholding or other
taxes and (b) indemnifying the Second Lien Lenders for “breakage costs” incurred
in connection with, among other things, any prepayment of a Eurodollar Loan (as
defined in Annex I) on a day other than the last day of an interest period with
respect thereto.

Defaulting Lenders:
The Second Lien Credit Documentation shall contain provisions relating to
“defaulting” Second Lien Lenders (including provisions relating to the






--------------------------------------------------------------------------------





suspension of voting rights and rights to receive certain fees, and to
assignment of the Second Lien Loans of such Second Lien Lenders).
Bail-in Provisions:
The Second Lien Credit Documentation shall contain customary EU bail-in
provisions.

Expenses and Indemnification:
Regardless of whether the Closing Date occurs, the Company shall pay (a) all
reasonable, documented out-of-pocket expenses of the Second Lien Administrative
Agent, the Second Lien and the Second Lien Lead Arrangers associated with the
syndication of the Second Lien Term Facility and the preparation, execution,
delivery and administration of the Second Lien Credit Documentation and any
amendment or waiver with respect thereto (including the reasonable, documented
fees, disbursements and other charges of counsel) and (b) all out-of-pocket
expenses of the Second Lien Administrative Agent and the Lenders (including the
fees, disbursements and other charges of counsel) in connection with the
enforcement of the Second Lien Credit Documentation.

The Second Lien Administrative Agent, the Second Lien Lead Arranger, the
Co-Syndication Agents and the Second Lien Lenders (and their affiliates and
their respective officers, directors, employees, advisors and agents) will have
no liability for, and will be indemnified and held harmless against, any losses,
claims, damages, liabilities or expenses (including the reasonable fees,
disbursements and other charges of counsel) incurred in respect of the financing
contemplated hereby or the use or the proposed use of proceeds thereof, except
to the extent they are found by a final, nonappealable judgment of a court of
competent jurisdiction to arise from the gross negligence or willful misconduct
of the relevant indemnified person (or its related parties).
Governing Law and Forum:    New York.
Counsel to the Second Lien Administrative
Agent and the Commitment Party:    Simpson Thacher & Bartlett LLP.C-I-2







--------------------------------------------------------------------------------







Annex I to Exhibit B
INTEREST AND CERTAIN FEES
Interest Rate Options:
The Company may elect that the Second Lien Loans comprising each borrowing bear
interest at a rate per annum equal to (a) the ABR plus the Applicable Margin or
(b) the Eurodollar Rate, plus the Applicable Margin.

As used herein:
“ABR” means the highest of (i) the rate of interest publicly announced by
JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal office in
New York City (the “Prime Rate”), (ii) the federal funds effective or overnight
bank lending rate from time to time plus 0.50% and (iii) the Eurodollar Rate
applicable for an interest period of one month plus 1.00%; provided, however,
that notwithstanding the rate calculated in accordance with the foregoing, at no
time shall the ABR be less than 0% per annum.
“Eurodollar Rate” means the rate (adjusted for statutory reserve requirements
for eurocurrency liabilities) for eurodollar deposits for a period equal to one,
two, three or six months (as selected by the Company) appearing on LIBOR01 Page
published by Reuters (which may be an interpolated rate if no screen rate is
available) ; provided, however, that notwithstanding the rate calculated in
accordance with the foregoing, at no time shall the Eurodollar Rate (before
giving effect to any adjustment for reserve requirement) be less than 1.0% per
annum.
“Applicable Margin” means (i) 7.25%, in the case of ABR Loans and (ii) 8.25%, in
the case of Eurodollar Loans.


“ABR Loans” means Loans bearing interest based upon the ABR.


“Eurodollar Loans” means Loans bearing interest based upon the Eurodollar Rate.
Interest Payment Dates:    In the case of ABR Loans, quarterly in arrears.
In the case of Eurodollar Loans, on the last day of each relevant interest
period and, in the case of any interest period longer than three months, on each
successive date three months after the first day of such interest period.
Default Rate:
At any time when the Company is in default in the payment of any amount under
the Second Lien Term Facility, after giving effect to any applicable grace
period, such overdue amounts shall bear interest at 2.00% per annum above the
rate otherwise applicable thereto.








--------------------------------------------------------------------------------





Rate and Fee Basis:
All per annum rates shall be calculated on the basis of a year of 360 days (or
365/366 days, in the case of ABR Loans the interest rate payable on which is
then based on the Prime Rate) for actual days elapsed.D-2








--------------------------------------------------------------------------------







EXHIBIT D
PROJECT SWANLAKE
Conditions
The availability of the Senior Secured Facilities shall be subject to the
satisfaction of the following conditions (in each case, subject to the Limited
Conditionality Provision). Capitalized terms used but not defined herein have
the meanings set forth in the Commitment Letter to which this Exhibit D is
attached and in Exhibits A, B and C thereto.
1.Each party thereto shall have executed and delivered the First Lien Credit
Documentation and, if applicable, the Second Lien Credit Documentation
(including the Intercreditor Agreement) (collectively, the “Credit Facilities
Documentation”) on terms consistent with the Commitment Letter and otherwise
reasonably satisfactory to both the Loan Parties and the Commitment Party, and
the Commitment Party shall have received:


a.
customary closing certificates and legal opinions; and

b.
a certificate from the chief financial officer of the Company, in form and
substance reasonably acceptable to the Commitment Party, certifying that the
Company and its subsidiaries, on a consolidated basis after giving effect to the
Transactions and the other transactions contemplated hereby, are solvent.



2.On the Closing Date, after giving effect to the Transactions, all obligations
with respect to facilities governed by the Existing Credit Agreement shall have
been paid in full, the commitments under the Existing Credit Agreement shall
have been terminated and all liens created in connection therewith shall have
been released.


3.The Acquisition shall be consummated pursuant to the Purchase Agreement,
substantially concurrently with the initial funding of the Senior Secured
Facilities, and no provision thereof shall have been amended, modified or
waived, and no consent shall have been given thereunder, in any manner
materially adverse to the interests of the Commitment Party or the Lenders
without the prior written consent of the Commitment Party.


4.The closing of the Credit Facilities shall have occurred on or before the
Expiration Date.


5.The Commitment Party shall have received (i) (a) audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Company and its subsidiaries, for the three most recently completed fiscal
years ended at least 90 days before the Closing Date and (b) unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Company and its subsidiaries, for each subsequent
fiscal quarter ended at least 45 days before the Closing Date; provided that
filing of the required financial statements on form 10-K and form 10-Q by the
Company will satisfy the foregoing requirements of this clause (i) and (ii) pro
forma financial statements (balance sheet and profit and loss statement) of the
Target as of December 31, 2016, to the extent delivered under the Purchase
Agreement, prepared in accordance with International Financial reporting
Standards and verified by Ernst & Young Oy, Finland in accordance with the
Agreed-Upon Procedures (as defined in the Purchase Agreement).


6.As a condition to the availability of the Senior Secured Facilities, the Lead
Arrangers (a) shall have received one or more customary confidential information
memoranda and other marketing material customarily used for the syndication of
the Senior Secured Facilities and (b) shall have been afforded a reasonable
period of time to syndicate the Senior Secured Facilities, which in no event
shall be less than 18 consecutive business days from the date of delivery of the
confidential information memorandum to the Lenders, provided that if such 18
consecutive business day period has not ended prior to December 19, 2016, then
it will not commence until January 3, 2017.







--------------------------------------------------------------------------------





7. (a) Each of the Purchase Agreement Representations shall be true and correct
in all respects, except to the extent expressly made as of an earlier date, in
which case such Purchase Agreement Representations shall have been true and
correct in all respects as of such earlier date.


(b) Each of the Specified Representations shall be true and correct in all
material respects (or in all respects, if qualified by materiality), except to
the extent expressly made as of an earlier date, in which case such Specified
Representations shall have been true and correct in all material respects (or in
all respects, if qualified by materiality) as of such earlier date.
8.All fees and expenses due to the Commitment Party, the First Lien Lenders and
the Second Lien Lenders shall have been paid or shall have been authorized to be
deducted from the proceeds of the initial fundings under the Senior Secured
Facilities.


9.(a) Each of the First Lien Administrative Agent and the Second Lien
Administrative Agent, as applicable, shall have received a completed and fully
executed perfection certificate with respect to you and your subsidiaries and
the Target and its subsidiaries and the results of lien searches (and the
equivalent thereof in all applicable foreign jurisdictions) and other customary
evidence that there are no liens upon the assets of the Target and its
subsidiaries which constitute collateral, other than liens permitted pursuant to
Senior Secured Facilities Documentation, and otherwise in form and substance
reasonably satisfactory to the applicable Administrative Agent and (b) all
documents and instruments required to create and perfect the Administrative
Agent’s security interest in the collateral shall have been executed and
delivered by you and your subsidiaries and the Target and its subsidiaries and,
if applicable, be in proper form for filing (or reasonably satisfactory
arrangements shall have been mutually agreed upon for the execution, delivery
and filing of such documents and instruments substantially concurrently with the
consummation of the Acquisition) (it being understood that, to the extent any
collateral (including the grant or perfection of any security interest) referred
to in the Term Sheets is not or cannot be provided on the Closing Date (other
than the grant and perfection of security interests (i) in assets with respect
to which a lien may be perfected solely by the filing of a financing statement
under the Uniform Commercial Code in jurisdictions within the United States of
America or (ii) in capital stock of the Borrowers, the Target and the Borrower’s
U.S. subsidiaries (including the Target and its subsidiaries) that constitutes
collateral with respect to which a lien may be perfected by the delivery of a
stock certificate) after your use of commercially reasonable efforts to do so
without undue burden or expense, then the provision of such collateral shall not
constitute a condition precedent to the availability of the Senior Secured
Facilities on the Closing Date, but may instead be provided after the Closing
Date pursuant to arrangements to be mutually agreed).







